COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-020-CV
   
   
IN 
RE JERRY GILBERT AND                                                      RELATORS
DOLORES 
GILBERT
 
   
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relators’ petition for writ 
of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.

   
                                                                  PER 
CURIAM

   
 
PANEL 
B:   HOLMAN, DAUPHINOT, and McCOY, JJ.

DELIVERED: 
January 23, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.